Name: Commission Implementing Regulation (EU) NoÃ 279/2013 of 19Ã March 2013 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  tariff policy
 Date Published: nan

 23.3.2013 EN Official Journal of the European Union L 84/15 COMMISSION IMPLEMENTING REGULATION (EU) No 279/2013 of 19 March 2013 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 2013. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A flexible tube made of polyamide with a transparent tail end, reinforced inside with a fine wire braiding which is an integral part of the tube. The tube is 125,5 cm long and has an outside diameter of 2,8 mm. The tube is not sterilised upon presentation. It is presented uncoiled, in a double packaging. The tube is intended to be used by medical professionals to insert a stent into the human body. The tube is not left in the body after use. 3917 39 00 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 8 to Chapter 39 and by the wording of CN codes 3917 and 3917 39 00. Given its objective characteristics and properties, the goods meet the terms of heading 3917 and fulfil the requirements of Note 8 to Chapter 39. The intended use of the tube is not inherent to its objective characteristics as, upon presentation, the tube cannot be identified as an instrument or appliance used in medical sciences. Consequently, classification under heading 9018 is excluded. It is therefore to be classified under CN code 3917 39 00 as other tubes of plastics.